

FIFTEENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Fifteenth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of June 30, 2014 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 200 International Circle, Suite 3500, Hunt Valley, MD 21030, and
DIVERSICARE LEASING CORP., a Tennessee corporation, the address of which is 1621
Galleria Boulevard, Brentwood, TN 37027.
RECITALS:


A.    Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of October
1, 2000, as amended by a First Amendment to Consolidated Amended and Restated
Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated
Amended and Restated Master Lease dated as of June 15, 2005, a Third Amendment
to Consolidated Amended and Restated Master Lease dated as of October 20, 2006,
a Fourth Amendment to Consolidated Amended and Restated Master Lease dated as of
April 1, 2007, a Fifth Amendment to Consolidated Amended and Restated Master
Lease dated as of August 10, 2007, a Sixth Amendment to Consolidated Amended and
Restated Master Lease dated as of March 14, 2008, a Seventh Amendment to
Consolidated Amended and Restated Master Lease dated as of October 24, 2008, an
Eighth Amendment to Consolidated Amended and Restated Master Lease dated as of
March 31, 2009, a Ninth Amendment to Consolidated Amended and Restated Master
Lease dated as of May 5, 2009, a Tenth Amendment to Consolidated Amended and
Restated Master Lease dated as of September 8, 2009, and a Eleventh Amendment to
Consolidated Amended and Restated Master Lease dated as of April 18, 2011, a
Twelfth Amendment to Consolidated Amended and Restated Master Lease dated as of
January 22, 2013 (the “Twelfth Amendment”), a Thirteenth Amendment to
Consolidated Amended and Restated Master Lease dated as of August 1, 2013, and a
Fourteenth Amendment to Consolidated Amended and Restated Master Lease dated as
of January 31, 2014 (collectively, the “Existing Master Lease”) pursuant to
which Lessee leases from Lessor certain healthcare facilities.
B.    Lessor, certain Affiliates of Lessor listed on Exhibit A (the “New Lessor
Entities”), and parties listed on Exhibit B (the “New Tenant Entities”) to this
Amendment have entered into an Agreement to Enter into Master Lease dated as of
April 2, 2014, pursuant to which certain of the New Tenant Entities shall
execute and deliver to the New Lessor Entities a Master Lease (the “New Master
Lease”) covering the two (2) Facilities located in West Virginia and listed on
Exhibit C to this Amendment (the “West Virginia Facilities”).
C.    Lessor and Lessee desire to terminate the Existing Master Lease as to the
West Virginia Facilities, and, effective as of such termination, to reduce the
Non-Texas Base Rent by One Million Nine Hundred Thousand Dollars ($1,900,000),
all on the terms and conditions of this Amendment.
D.     In addition, Lessor and Lessee desire to extend the draw period for the
Tenant improvement allowance provided for in the Twelfth Amendment until
September 30, 2014.
NOW THEREFORE, the parties agree as follows:
1.Definitions. Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Master Lease. From and after the
date of this Amendment, each reference in the Existing Master Lease or the other
Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the
Existing Master Lease as modified by this Amendment.
2.    Termination as to West Virginia Facilities. Effective as of, and
conditioned upon, the occurrence of the “Commencement Date” under the New Master
Lease (the “New Lease Commencement”), (a) the Master Lease is terminated as to
the West Virginia Facilities, and only as to the West Virginia Facilities; and
(b) Exhibits A-27 and A-28 of the Master Lease are amended and restated in its
entirety as follows:


Exhibit A-27 and A-28


Intentionally Omitted.


Effective as of, and conditioned upon, the occurrence of the New Lease
Commencement, Lessee shall be and hereby is released from any further
obligations first arising under the Master Lease from and after the New Lease
Commencement Date as to the West Virginia Facilities. Notwithstanding the
foregoing, the obligations of Lessee under the Master Lease with respect to
matters first arising prior to the New Lease Commencement shall survive the
termination of the Master Lease as to the West Virginia Facilities. Lessee
acknowledges and agrees that the New Lessors, as successors in interest to
Lessor, are also indemnified parties under Section 21.1 of the Master Lease;
subject, however, to the exclusions for the gross negligence or willful
misconduct, and the indemnity obligations, of the Lessor under Section 21.1 of
the Master Lease.


3.    Non-Texas Base Rent Reduction. Effective as of, and conditioned upon, the
New Lease Commencement, the definition of Non-Texas Base Rent is hereby amended
and restated in its entirety as follows:
Non-Texas Base Rent:


(A)     During the Initial Term, the Non-Texas Base Rent shall be:
(1)    For period prior to the New Lease Commencement, the Non-Texas Base Rent
as set forth in the Existing Master Lease;
(2)    For the period from the New Lease Commencement thru September 30, 2014,
the monthly sum of Nine Hundred Eighty Three Thousand Four Hundred Eighty Eight
and 81/100 Dollars ($983,488.81), which on an annual basis would be Eleven
Million Eight Hundred One Thousand Eight Hundred Sixty Five and 75/100 Dollars
($11,801,865.75) (the “2014 Annual NTBR”);
(3)     For the Lease Year commencing on October 1, 2014, the product of the
2014 Annual NTBR and One Hundred Three Percent (103%);
(4)    For each of the each of the remaining Lease Years of the first Renewal
Term, the product of the Non-Texas Base Rent during the previous Lease Year and
and One Hundred Three Percent (103%).
Under no circumstances will the Non-Texas Base Rent in any Lease Year be less
than the Non-Texas Base Rent during the preceding Lease Year.
(B)    During the second Renewal Term, the Non-Texas Base Rent shall be:
(1)    For the first Lease Year of the second Renewal Term, the greater of
(a) the product of the Non-Texas Base Rent during the last Lease Year of the
Initial Term and One hundred Three percent (103%), and (b) the Fair Market Rent
for the Facilities other than the Texas Facilities on the first day of such
Renewal Term as agreed upon by Lessor and Lessee, or, if prior to the
commencement of the Renewal Term they are unable to agree, as determined by an
appraisal pursuant to Article XXXII of this Lease; provided, however, that the
Non-Texas Base Rent for the first Lease Year of the second Renewal Term shall
not exceed one hundred ten percent (110%) of the Non-Texas Base Rent for the
Lease Year immediately preceding the commencement of the second Renewal Term;
and
(2)    For each of the second (2nd) through the twelfth (12th) Lease Years
during the second Renewal Term, the lesser of (i) the Non-Texas Base Rent for
the first (1st) Lease Year of the second Renewal Term, increased by a percentage
equal to two (2) times the percentage increase in the CPI (if positive) from the
commencement date of the second Renewal Term to the Adjustment Date in each of
the second (2nd) through twelfth (12th) Lease Years, as applicable
(the “Adjustment Date”), and (ii) the product of the Non-Texas Base Rent during
the first (1st) Lease Year of the second Renewal Term and the following factor:
Lease Year During
Second Renewal Term


Applicable Factor
2
1.030
3
1.061
4
1.093
5
1.126
6
1.159
7
1.194
8
1.230
9
1.267
10
1.305
11
1.344
12
1.384



Under no circumstances will the Non-Texas Base Rent in any Lease Year during the
Renewal Term be less than the Non-Texas Base Rent during the preceding Lease
Year.
4.    Proceeds to Lessor; OTA; No Prorations with Lessor. All proceeds from the
lease of the West Virginia Facilities shall be paid to Lessor. Lessee shall
enter into an operations transfer agreement in form and substance reasonably
acceptable to Lessee with the new operators of the West Virginia Facilities
providing for the proration of revenues and expenses. The operations transfer
agreement shall also include such indemnities from and in favor of Lessee as may
be customarily included in transactions of this type in form and substance
reasonably acceptable to Lessee. Lessee shall prorate all Impositions pursuant
to the operations transfer agreement and such proration shall be in full
satisfaction of the Lessee’s and Lessor’s obligation to prorate such Impositions
pursuant to Section 4.3 of the Master Lease.
5.    Schedule 1 to Amended and Restated Security Agreement. Effective as of,
and conditioned upon, the New Lease Commencement, Schedule 1 to the Amended and
Restated Security Agreement between Lessee, as debtor, and Lessor, as secured
party, is hereby amended and restated by Schedule 1 to this Amendment. After the
occurrence of the New Lease Commencement, Lessor will file or record any UCC-3
termination statements necessary to terminate, release or amend, as applicable,
any UCC-1 financing statements to extent such financing statements cover the
West Virginia Facilities.
6.    Tenant Improvement Allowance. Section 3 of the Twelfth Amendment is hereby
amended and restated in its entirety as follows:
3.    Tenant Improvement Allowance. Pursuant to the Second Amendment, Lessor
made available to Lessee an Improvement Allowance of Five Million Dollars
($5,000,000). Pursuant to the Third Amendment, Lessor made an additional
Improvement Allowance of Five Million Dollars ($5,000,000) available to Lessee.
Pursuant to the Ninth Amendment, Lessor made an additional Improvement Allowance
of Five Million Dollars ($5,000,000) available to Lessee. Pursuant to the
Eleventh Amendment, Lessor made an additional Improvement Allowance of Five
Million Dollars ($5,000,000) available to Lessee. Lessor hereby makes available
to Lessee an additional improvement allowance equal to Five Million Dollars
($5,000,000) to be used for certain capital improvements to the Facilities. Such
additional improvement allowance shall be used only for completion of capital
improvements to the Facilities listed on Exhibit B to this Amendment, which
shall be approved and constructed in accordance with the terms and provisions of
Paragraph 2 of the Second Amendment. The term “Capital Improvements” as and
where used in Paragraph 2 of the Second Amendment shall be deemed to include
such capital improvements. The additional improvement allowance shall be
requested and disbursed in accordance with the provisions of Paragraph 3 of the
Second Amendment. The term “Improvement Allowance”, as and where used in
Paragraph 3 of the Second Amendment, shall be deemed to include and refer to the
additional improvement allowance provided for in this paragraph, except that
such additional improvement allowance shall be available for Capital
Improvements completed on or before August 31, 2014 and the final request for
disbursement shall be no later than October 31, 2014. The annual Base Rent
payable under the Existing Master Lease shall be increased by the Improvement
Allowance Adjustment Amount for each disbursement of such additional improvement
allowance as provided in Paragraph 4 of the Second Amendment. In the event
Lessor fails to pay Lessee any installment request for the additional
improvement allowance as provided in Paragraph 3 of the Second Amendment, Lessee
shall have the rights and remedies provided in Paragraph 4 of the Second
Amendment and the provisions of Paragraph 4 of the Second Amendment shall apply
to Lessee’s exercise of such rights and remedies
7.    Representations and Warranties of Lessee. Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
8.    Expenses of Lender. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
9.    Execution and Counterparts. This Amendment may be executed in any number
of counterparts, each of which, when so executed and delivered, shall be deemed
to be an original, but when taken together shall constitute one and the same
Amendment.
10.    Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.
11.    Enforceability. Except as expressly and specifically set forth herein,
the Existing Master Lease remains unmodified and in full force and effect. In
the event of any discrepancy between the Existing Master Lease and this
Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]


LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By: /s/ Daniel J. Booth        
Name: Daniel J. Booth
Title:    Chief Operating Officer




STATE OF MARYLAND    )

COUNTY OF BALTIMORE    )


This instrument was acknowledged before me on the _10th__ day of June, 2014, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.


/s/ Judith A. Jacobs                                            Notary Public,
Baltimore County, MD
My commission expires:             




LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:    /s/ James R. McKnight, Jr._______
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    


STATE OF TENNESSEE        )
                        
COUNTY OF WILLIAMSON    )


This instrument was acknowledged before me on the 20th day of June, 2014, by
James R. McKnight, Jr., the Executive Vice President and Chief Financial Officer
of DIVERSICARE LEASING CORP., a Tennessee corporation, on behalf of said company




/s/ Jacqueline S. Reed            
Notary Public, Tenn. County, Williamson
My commission expires:             


 




The undersigned hereby consent to the transactions contemplated by this
Amendment to ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.
DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware corporation f/k/a Advocat,
Inc.




By:    /s/ James r. McKnight, Jr.        
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    


STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 20th day of June, 2014,
by James R. McKnight, Jr., the Executive Vice President and Chief Financial
Officer of Diversicare Healthcare Services, INC., a Delaware corporation f/k/a
Advocat, Inc, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




/s/ Jacqueline S. Reed                
Notary Public, Tenn. County, Williamson
My Commission Expires:                 


 


 


DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation




By:    /s/ James r. McKnight, Jr.        
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    




STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 20th day of June, 2014,
by James R. McKnight, Jr., the Executive Vice President and Chief Financial
Officer of DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, on
behalf of the corporation, who acknowledged the same to be his or her free act
and deed and the free act and deed of the corporation.




/s/ Jacqueline S. Reed                    
Notary Public, Tenn. County, Williamson
My Commission Expires:                 




 
 
 


ADVOCAT FINANCE INC.,
a Delaware corporation




By:    /s/ James r. McKnight, Jr.        
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    
STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 20th day of June, 2014,
by James R. McKnight, Jr., the Executive Vice President and Chief Financial
Officer of ADVOCAT FINANCE INC., a Delaware corporation, on behalf of the
corporation, who acknowledged the same to be his or her free act and deed and
the free act and deed of the corporation.




/s/ Jacqueline S. Reed            
Notary Public, Tenn. County, Williamson
My Commission Expires:                 


 


 
 


STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation




By:    /s/ James r. McKnight, Jr.        _
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    


STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON    )


The foregoing instrument was acknowledged before me this 20th day of June, 2014,
by James R. McKnight, Jr., the Executive Vice President and Chief Financial
Officer of STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation, on
behalf of the corporation, who acknowledged the same to be his or her free act
and deed and the free act and deed of the corporation.




/s/ Jacqueline S. Reed                
Notary Public, Tenn. County, Williamson
My Commission Expires:                 




 
 


DIVERSICARE TEXAS I, LLC




By:    /s/ James r. McKnight, Jr.        
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    
DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC


BY:    DIVERSICARE TEXAS I, LLC,
its sole member


By:    /s/ James r. McKnight, Jr.        
Name:    James R. McKnight, Jr.
Title:
Executive Vice President and Chief Financial Officer

    
STATE OF TENNESSEE         )


COUNTY OF WILLIAMSON     )


The foregoing instrument was acknowledged before me this 20th day of June, 2014,
by James R. McKnight, Jr., the Executive Vice President and Chief Financial
Officer of DIVERSICARE TEXAS I, LLC, on behalf of itself and as the sole member
of each of DIVERSICARE BALLINGER, LLC, DIVERSICARE DOCTORS, LLC, DIVERSICARE
ESTATES, LLC, DIVERSICARE HUMBLE, LLC, DIVERSICARE KATY, LLC, DIVERSICARE
NORMANDY TERRACE, LLC, and DIVERSICARE TREEMONT, LLC, each a Delaware limited
liability company, on behalf of the limited liability companies, who
acknowledged the same to be his or her free act and deed and the free act and
deed of the limited liability companies.




/s/ Jacqueline S. Reed                
Notary Public, Tenn. County, Williamson
My Commission Expires:                 
  


New Lessor Entities


To be formed subsidiaries of Omega Healthcare Investors, Inc. expected to be
named as follows:


OHI Asset (WV) Danville, LLC
OHI Asset (WV) Ivydale, LLC
Each a Delaware limited liability company






New Tenant Entities




AMFM, LLC,
a West Virginia limited liability company


SOUTHERN INVESTMENT AND LEASING COMPANY, LLC,
a West Virginia limited liability company


HILLCREST HEALTH CARE CENTER, LLC,
a West Virginia limited liability company


CLAY HEALTH CARE CENTER, LLC,
a West Virginia limited liability company






West Virginia Facilities


1.    
Boone Health Care Center, Inc.
Lick Creek Road, P.O. Box 605
Danville
Boone
WV
25053
2.    
Laurel Nursing & Rehab Center
HC 75, Box 153, Clinic Road
Ivydale
Clay
WV
25113







1.    
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg
Scioto
OH
45694
2.    
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland
Boyd
KY
41102
3.    
Canterbury Health Center
1720 Knowles Road
Phoenix City
Russell
AL
36867
4.    
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson
Carter
KY
41143
5.    
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook
Elliott
KY
41171
6.    
Hardee Manor Care Center
401 Orange Place
Wauchula
Hardee
FL
33873
7.    
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell
Claiborne
TN
37825
8.    
Lynwood Nursing Home
4164 Halls Mill Road
Mobile
Mobile
AL
36693
9.    
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover
Stewart
TN
37058
10.    
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna
Rutherford
TN
37167
11.    
Northside Health Care
700 Hutchins Ave
Gadsden
Etowah
AL
35901
12.    
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore
Greenup
KY
41175
13.    
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty
Morgan
KY
41472
14.    
Westside Health Care Center
4320 Judith Lane
Huntsville
Madison
AL
35805
15.    
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland
Greenup
KY
41144




Derwent – 6.18.14    1